DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/25/2019 cancelled claim 9, amended claims 2-5, 7, 8, 10-13, and 17, and added new claims 19-21. Claims 1-8, and 10-21 are currently pending herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2019 and 8/14/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “component” (Claim 4), “a first end movably connected with or integrated with the shaft seat” (Claim 8), “lock shaft sensing hole” (Claim 11), “electrical connector” “battery” and “electric vehicle” (Claim 13/17), the “sensing device” “signal transmission unit” and “external battery moving device” (Claim 14), and the “fixing seat” and “vehicle body” (Claim 17), “triangular” (Claim 21) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  the limitations “a locking device” “a lock shaft” “a shaft seat “a lock base” “a lock connecting rod” and “a lock groove” (lines 3-7) are unclear and should most likely be rewritten as: “the locking device” “the lock shaft” “the shaft seat “the lock base” “the lock connecting rod” and “the lock groove.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the open-ended clauses "configured to provide" (Claim 1), and "configured to drive" (Claim 1), "configured to be inserted" (Claim 2), "configured to be connected" (Claim 4), "configured as an arc protrusion/inner arc groove" (Claim 5), "configured to close" (Claim 7), "configured to limit" (Claim 10), "configured to generate induction" (Claim 12), "configured to be mounted" (Claim 13), "configured to detect" (Claim 14), "configured to communicate" (Claim 14),  "configured to support" (Claim 15), "configured to install" (Claim 17), "configured to prevent" (Claim 19), "configured as a tensioning structure" (Claim 20), "configured to be circular or triangular" (Claim 21), which renders the claims indefinite, since it's not clear whether the claimed "providing/driving/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that 
Claims 1-8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1/7, the claim recites the limitation: “an/the external force” which is unclear and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required
Claims 1-8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1/11, the claim recites the limitation: “being communicated with” which is unclear and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 105150820A – Applicant provided prior art).
[Claim 1] Regarding Claim 1, Sun discloses: A locking device (See, e.g., Fig.1-8, 100), comprising: a lock base (See, e.g., Fig.1-8, 10) configured to provide a locking position (See, e.g., Fig.1-8), and comprising a lock body (See, e.g., Fig.1-8, 10) having a surface provided with a lock groove (See, e.g., Fig.1-8, 11+12) recessed towards the inside of the lock body (See, e.g., Fig.1-8), the lock body being provided with a lock tongue groove (See, e.g., Fig.1-8, near 23) and a lock tongue (See, e.g., Fig.1-8, 23+20) movably mounted in the lock tongue groove (See, e.g., Fig.1-8), and the lock tongue groove being communicated with the lock groove (See, e.g., Fig.1-8); and a lock connecting rod (See, e.g., Fig.1-8, 30) movably connected with the lock base through the lock tongue (See, e.g., Fig.1-8), and comprising a rod member (See, e.g., Fig.1-8, 30) configured to drive the lock tongue to move under the action of an external force (See, e.g., Fig.1-8).
[Claim 2] Regarding Claim 2, Sun discloses: further comprising: a lock shaft comprising a shaft seat and a shaft rod, the shaft rod being perpendicularly arranged to a surface of the shaft seat, and the shaft rod being configured to be inserted into the lock groove of the lock base to perform locking (See, e.g., Fig.1-8, “battery pack mounting post, not shown).
[Claim 3] Regarding Claim 3, Sun discloses: wherein the lock groove extends along the surface of the lock body (See, e.g., Fig.1-8, 11), and has a first end provided with an opening (See, e.g., Fig.1-8, 12) leading to the outside of the lock body (See, e.g., Fig.1-8), and a second end away from the opening (See, e.g., Fig.1-8) and provided with an elastic pad (See, e.g., Fig.1-8, 40) and an elastic pad mounting hole (See, e.g., Fig.1-8, near H1); the elastic pad mounting hole is arranged in a side wall of 
 [Claim 5] Regarding Claim 5, Sun discloses: wherein the rod member is provided with an unlocking block (See, e.g., Fig.1-8, 50) on a side facing the lock base (See, e.g., Fig.1-8), the unlocking block is configured as an arc protrusion formed outwardly by the rod member (See, e.g., Fig.1-8), and the unlocking block has a top configured as an inner arc groove recessed towards the rod member (See, e.g., Fig.1-8).
[Claim 6] Regarding Claim 6, Sun discloses: wherein a spring pull tab is fixed on a side of the rod member facing the unlocking block (See, e.g., Fig.1-8, near 22), and an exposed end of the spring pull tab is provided with a hooking hole (See, e.g., Fig.1-8, near 22).
[Claim 7] Regarding Claim 7, Sun discloses: wherein the lock tongue is connected with the lock base and the lock connecting rod through a shaft (See, e.g., Fig.1-8, near 21), separately, the lock tongue is provided with a stop block (See, e.g., Fig.1-8, near 21) on a side adjacent to the lock groove (See, e.g., Fig.1-8), the stop block is configured to close the opening, and the lock connecting rod drives the lock tongue to close or open the opening under the action of the external force (See, e.g., Fig.1-8).
[Claim 11] Regarding Claim 11, Sun discloses: wherein the lock body is provided with a lock shaft sensing hole (See, e.g., Fig.1-8, near 11, “hall sensor”) in communication with the lock groove (See, e.g., Fig.1-8).
[Claim 12] Regarding Claim 12, Sun discloses: wherein the rod member is provided with a positioning steel magnet, and the positioning steel magnet is configured to generate induction with an external magnetic force detecting device to indicate a current position of the rod member (See, e.g., Fig.1-8, “hall sensor”).
[Claim 13] Regarding Claim 13, Sun discloses: A fixing seat (See, e.g., Fig.1-8, 200+1000) for a battery of an electric vehicle (See, e.g., Fig.1-8, 400), configured to be mounted to a vehicle body of the electric vehicle to fix the battery (See, e.g., Fig.1-8), and comprising an electrical connector (See, e.g., Fig.1-8, 400+300) and a locking device (See, e.g., Fig.1-8, 100) according to claim 1, wherein the electrical connector and the locking device are arranged on a side of the fixing seat opposite to the battery (See, e.g., Fig.1-8), the electrical connector is used for electrical connection between the battery and the vehicle body, and the locking device is used to lock the battery to the vehicle body (See, e.g., Fig.1-8).
[Claim 14] Regarding Claim 14, Sun discloses: further comprising a sensing device and a signal transmission unit, the sensing device being configured to detect a position of the battery relative to the locking device, and the signal transmission unit communicating with the sensing device and being configured to communicate with an external battery moving device (See, e.g., Fig.1-8, “hall sensor” and “jacking mechanism”).
[Claim 15] Regarding Claim 15, Sun discloses: further comprising a plurality of support devices (See, e.g., Fig.1-8, 300), the support devices being arranged on a side of the fixing seat facing the battery and configured to support the battery (See, e.g., Fig.1-8).
[Claim 16] Regarding Claim 16, Sun discloses: wherein each of the support devices is provided with a support groove (See, e.g., Fig.1-8, 300), and a lower surface of the support groove is substantially in the same plane as a lower surface of the lock groove (See, e.g., Fig.1-8).
[Claim 17] Regarding Claim 17, Sun discloses: An electric vehicle (See, e.g., Fig.1-8, not shown), comprising a power battery (See, e.g., Fig.1-8, 400) and a fixing seat (See, e.g., Fig.1-8, 200+1000) configured to install the power battery (See, e.g., Fig.1-8), the fixing seat being mounted to a vehicle body (See, e.g., Fig.1-8), wherein the electric vehicle further comprises a locking device according to claim 2 (See, e.g., Fig.1-8), a lock shaft of the locking device is mounted to an outer lateral surface of the power battery through a fixing hole of a shaft seat (See, e.g., Fig.1-8, “battery pack mounting post” not shown), a lock base and a lock connecting rod of the locking device are mounted to an inner lateral surface of the fixing seat opposite to the power battery (See, e.g., Fig.1-8), a lock groove in a surface of the lock base is arranged corresponding to the lock shaft on the outer lateral surface of the power battery (See, e.g., Fig.1-8), and the lock connecting rod is located above the lock base (See, e.g., Fig.1-8).
[Claim 18] Regarding Claim 18, Sun discloses: wherein the inner lateral surface of the fixing seat is located below the lock connecting rod (See, e.g., Fig.1-8) and is further provided with an elastic component (See, e.g., Fig.1-8, 40), and the elastic component has a first end fixedly connected with the fixing seat (See, e.g., Fig.1-8, 40) and a second end connected to a hooking hole in a side of the lock connecting rod (See, e.g., Fig.1-8, 40).
[Claim 20] Regarding Claim 20, Sun discloses: wherein the pillar is configured as a tensioning structure with an opening, and can be clamped automatically after being inserted into the elastic pad mounting hole (See, e.g., Fig.1-8, 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and further in view of Maguire (US 9,722,223).
[Claim 4/21] Regarding Claim 4/21, Sun teaches wherein the rod member is provided with a through hole (See, e.g., Fig.1-8, 22) configured to be connected with the lock tongue (See, e.g., Fig.1-8).
Sun fails to explicitly teach: the shaft seat is provided with a plurality of fixing holes in a surface of the shaft seat, and the shaft seat is mounted to a surface of a 
However, Maguire teaches a similar vehicle battery locking device (See, e.g., Maguire: Fig.1-14) wherein a lock shaft seat (See, e.g., Maguire: Fig.1-14, 158+106) is provided with a plurality of fixing holes in a surface of the shaft seat (See, e.g., Maguire: Fig.1-14, 106), and the shaft seat is mounted to a surface of a component to be locked through the fixing holes (See, e.g., Maguire: Fig.1-14, 32+30) (Claim 4) and wherein the shaft seat is configured to be circular or triangular (See, e.g., Maguire: Fig.1-14, 158+186), and three to four fixing holes are provided and symmetrically distributed around the center of the shaft seat (See, e.g., Maguire: Fig.1-14, 106) (Claim 21).
Maguire teaches that it is well known in the art of vehicle battery locking devices to provide the lock shaft seat in a circular shape and secured with surrounding fixing holes to a vehicle component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Sun modified with lock shaft seat having a circular shape and secured with surrounding fixing holes to a vehicle component such as taught by Maguire, for the purpose of securely maintaining the lock shaft attached to the component when in use, beneficially allowing a user to detach the system easily (e.g., by removing the circular shaped lock shaft), and additionally presenting a neat and concise visual appearance when attached to the vehicle.  Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the shape of the lock shaft seat to be circular, since such a modification would have .
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and further in view of Auer (US 8,776,926).
[Claim 10/19] Regarding Claim 10/19, Sun fails to explicitly teach: wherein a sleeve is fitted over an outer surface of the shaft rod and slidably connected with the shaft rod, the shaft rod has two ends provided with a retaining ring or a retaining flange separately, and the retaining ring or the retaining flange is configured to limit a position of the sleeve (Claim 10) and wherein the retaining flange that protrudes outwardly is provided at an end of the shaft rod close to the shaft seat and has a diameter larger than a diameter of the shaft rod, and the retaining ring is provided at an end of the shaft rod away from the shaft seat and is configured to prevent the sleeve from coming off (Claim 19).
However, Auer teaches a similar vehicle battery locking device (See, e.g., Auer: Fig.1-14, 15) wherein a sleeve (See, e.g., Auer: Fig.1-14, 33) is fitted over an outer surface of a shaft rod (See, e.g., Auer: Fig.1-14, 15+50) and slidably connected with the shaft rod (See, e.g., Auer: Fig.1-14), the shaft rod has two ends provided with a retaining ring or a retaining flange (See, e.g., Auer: Fig.1-14, 34) separately, and the retaining ring or the retaining flange is configured to limit a position of the sleeve (See, e.g., Auer: Fig.1-14)  (Claim 10) and wherein the retaining flange that protrudes 
Auer teaches that it is well known in the art of vehicle battery locking devices to provide the lock shaft with retaining flanges and sleeves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Sun modified with retaining flanges and sleeves such as taught by Auer, for the purpose of securely maintaining the lock shaft attached to the component when in use, beneficially allowing a user to attach/detach the system easily  by inserting the lock shaft with help of sleeve/flange assisting in centering the lock shaft to avoid misalignment (See, e.g., Auer: Fig.1-14, col.4, Ln.7-61), and additionally presenting a neat and concise visual appearance when attached to the vehicle.  Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the size/shape of the lock shaft, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level or ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and further in view of Ojima et al. (US 9,216,718 B2).
[Claim 8] Regarding Claim 8, Sun teaches wherein the shaft rod has a first end movably connected with or integrated with the shaft seat, and a second end away from the shaft seat
Sun fails to explicitly teach: wherein the shaft rod has a second end away from the shaft seat provided with a concave positioning hole, and a positioning component is mounted in the positioning hole.
However, Ojima teaches a similar vehicle battery locking device (See, e.g., Ojima: Fig.1-8, 5) with a positioning component (See, e.g., Ojima: Fig.1-8, 20).
Ojima teaches that it is well known in the art of vehicle battery locking devices to provide the locking device with a positioning component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Sun modified with a shaft rod having a positioning component such as taught by Ojima, for the purpose of conveniently attaching the lock shaft to the lock when in use, beneficially allowing a user to attach the system easily (e.g., via magnetic positioning component), and additionally presenting a neat and concise visual appearance when attached to the vehicle.  Furthermore, Lastly, the KSR case further stated that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton" (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)), and that those of ordinary skill in the art of vehicle design realized that "[t]he interaction of multiple components means that changing one component often requires the others to be modified as well." KSR, 550 U.S. at 424.  Thus, a person having ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JAMES M DOLAK/Primary Examiner, Art Unit 3618